Pfeifer, J.,
dissenting. Our inquiry in this type of case should not be how to effectuate the conviction of someone who did wrong. Instead, we should ask ourselves how what we decide affects our core freedoms. Our Bill of Rights contains a mere ten ideas. Any time we chip away at one of those ten we had better have a good reason. We do not have one in this case.
*46The United States Supreme Court thought it had a good reason to limit Fourth Amendment freedoms in United States v. Santana (1976), 427 U.S. 38, 96 S.Ct. 2406, 49 L.Ed.2d 300. Whether the court’s decision in that case was right is debatable, but the case is also so different from this one as to be irrelevant. In Santana, police officers had arranged a heroin buy. Officers paid one suspect in marked bills to purchase the heroin. The suspect went into a house, and then came out and entered an officer’s car with the heroin. Officers arrested the suspect, and then returned to the house where the heroin had been purchased to retrieve the marked money. The suspect told police that “Mom Santana” had the money. Police saw Mom Santana standing in the doorway of the house. When they announced they were police, Santana retreated into the house. Officers followed and caught her just inside the doorway. Packets of heroin fell from a bag she was holding, and when she emptied her pockets, she produced $70 worth of the marked money.
As the Supreme Court pointed out, the police in Santana were faced with “a realistic expectation that any delay would result in destruction of evidence.” Santana, 427 U.S. at 43, 96 S.Ct. 2406, 49 L.Ed.2d 300. They were also dealing with a felony. The Supreme Court was willing to limit Fourth Amendment protections in a case where a serious crime was committed and where evidence of that crime was liable to be compromised. Here, we are asked to weaken the Fourth Amendment in exchange for an arrest on a minor traffic offense where there was no threat of the destruction of evidence.
We are dealing in this case with a fundamental part of a fundamental right. “It is axiomatic that the ‘physical entry of the home is the chief evil against which the wording of the Fourth Amendment is directed.’ ” Welsh v. Wisconsin (1984), 466 U.S. 740, 748, 104 S.Ct. 2091, 80 L.Ed.2d 732, quoting United States v. United States Dist. Court for the E. Dist. of Michigan (1972), 407 U.S. 297, 313, 92 S.Ct. 2125, 32 L.Ed.2d 752. It is nearly as axiomatic that “the Court has recognized, as ‘a “basic principle of Fourth Amendment law[,]” that searches and seizures inside a home without a warrant are presumptively unreasonable.’ ” Id. at 749, 104 S.Ct. 2091, 80 L.Ed.2d 732, quoting Payton v. New York (1980), 445 U.S. 573, 586, 100 S.Ct. 1371, 63 L.Ed.2d 639. The Welsh court recognized exceptions for exigent circumstances, but emphasized that “exceptions to the warrant requirement are ‘few in number and carefully delineated’ * * * and that police bear a heavy burden when attempting to demonstrate an urgent need that might justify warrantless searches or arrests.” 466 U.S. at 749-750, 104 S.Ct. 2091, 80 L.Ed.2d 732, quoting United States v. United States Dist. Court, supra, 407 U.S. at 318, 92 S.Ct. 2125, 32 L.Ed.2d 752. In Welsh the court was quick to point out that the exception carved out by Santana concerns “hot pursuit of a fleeing felon.” (Emphasis added.) Id. at 750, 104 S.Ct. 2091, 80 L.Ed.2d 732.
*47The gravity of tinkering with the protections of the Fourth Amendment is appreciated by the Supreme Court, and that court emphasizes that the circumstances of a particular situation must be grave enough to merit a lifting of those protections: “Our hesitation in finding exigent circumstances, especially when warrantless arrests in the home are at issue, is particularly appropriate when the underlying offense for which there is probable cause to arrest is relatively minor. * * * When the government’s interest is only to arrest for a minor offense, that presumption of unreasonableness is difficult to rebut, and the government usually should be allowed to make such arrests only with a warrant issued upon probable cause by a neutral and detached magistrate.” (Footnote omitted.) Id. at 750, 104 S.Ct. 2091, 80 L.Ed.2d 732.
The government could not rebut the presumption of unreasonableness in this case because it involved only a minor traffic offense. The majority breathlessly depicts the pursuit and detention of Finchum in the manner of a television police drama. They should have given it the Dragnet approach — the facts, and only the facts. Finchum spun his tires when a traffic light turned green, later fishtailed his car when making a right turn, and again spun his tires when accelerating from a stop sign. Judging from the charge eventually brought against him, it appears that Flinchum did not squeal his tires, did not cross a center line, did not speed, did not make an illegal left turn, did not fail to use his blinker, did not fail to stop at a stop sign, did not fail to update his license tags, did not illegally park. The Middletown police officers, on the other hand, upon viewing Finchum’s acts, did not activate their flashing lights, or their siren. After Flinchum had parked his car, he ran toward his house when he saw the Middletown police cruiser stop in front of his parked vehicle. No one disputes that Finchum was already running toward his house before an officer said anything to him. The ten to fifteen yards between Finchum’s car and his back door is the length of what the city calls “hot pursuit.”
The whole chase of Flinchum was more lukewarm amble than hot pursuit. In any event, no recitation of the facts can change the truth that the police officer in this case burst into Finchum’s house to arrest a mere tire spinner. What do we gain by the majority’s opinion? Police can enter the homes of tire spinners without a warrant, without knocking, without asking the spinner to please step outside. What do we lose? From a practical standpoint, we place homeowners and police officers in dangerous situations. From a jurisprudential standpoint, we give up part of a right that has been jealously guarded for over two hundred years.
Bruce E. Fassler, Middletown City Prosecutor, for appellee.
Repper & Powers and Christopher J. Pagan, for appellant.
Betty D. Montgomery, Attorney General, and David M. Gormley, State Solicitor, for the state of Ohio.